CCA 37206. Upon further consideration of the granted issue (69 M.J. 247) in light of United States v. Beaty, 70 M.J. 39 (C.A.A.F. 2011), it is ordered that Appellant and Appellee file additional briefs addressing the effect of Beaty and the lack of objection at trial to the maximum permissible punishment announced by the military judge. Appellant’s brief shall be filed within 30 days of the date of this order. Appellee’s brief shall be filed within 30 days of the filing of Appellant’s brief. Appellant may file a reply within 10 days of the filing of Appellee’s brief.